Exhibit 10.1

Description of Modification to

Annual Non-Employee Director Stock Grants

In March 2013, the Compensation Committee of the Board of Directors of CARBO
Ceramics Inc. (the “Company”) approved an increase in the number of shares of
the Company’s common stock to be made each year on the first business day after
the date of the Company’s Annual Meeting of Stockholders to each non-employee
Director of the Company serving as such on such date (each, an “Annual Director
Stock Grant”) from 400 shares to 500 shares. All other terms of the Annual
Director Stock Grants, as established in May 2010, remain unchanged.